o/¥-/5*
                                ELECTRONIC RECORD




COA #14-13-00350-CR                                       OFFENSE: Capital Murder


STYLE: Jason Ray Bouchard vThe State of Texas             COUNTY: Harris

                                                                             th
COA DISPOSITION: Affirmed                                  TRIAL COURT: 178"' District Court


DATE: December 16, 2014     Publish: No                    TC CASE #:1374815




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Jason Ray Bouchard vThe State of Texas

CCA#


          PRO SE                    Petition    CCA Disposition:     0/¥-/f
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE: <r?(?//?/%Vr                              SIGNED:                           PC:

JUDGE:       tftA UMjM*-                        PUBLISH:                          DNP:




                                                                                         MOTION FOR


                                                        FOR REHEAFtING IN CCA IS:


                                                     JUDGE:


                                                                               ELECTRONIC RECORD